

116 HR 6922 IH: Base Applications Sped Expeditiously Protection Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6922IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Bacon (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Corps of Engineers to expedite review of applications for certain flood control projects near military installations, and for other purposes.1.Short titleThis Act may be cited as the Base Applications Sped Expeditiously Protection Act or the BASE Protection Act. 2.Expedited review for certain projects near military installationsSection 14 of the Act of March 3, 1899 (33 U.S.C. 408) is amended by redesignating subsection (d) as subsection (e) and inserting after subsection (c) the following:(d)Expedited review(1)In generalThe Secretary shall prioritize, and expedite review of, any application by a non-Federal interest for permission to take action affecting public projects pursuant to subsection (a) that will provide a military installation (as defined in section 2801 of title 10, United States Code) with new or enhanced resilience.(2)Annual reportNot later than one year after the date of enactment of this subsection, and annually thereafter, the Secretary shall submit to Congress a report on the implementation of this subsection, including specification of—(A)the number of applications described in paragraph (1) that are pending as of the date of the report;(B)the number of applications described in paragraph (1) that were received in the year covered by the report; and(C)for each application described in paragraph (1) with respect to which a decision was made in the year covered by the report, the length of time between the date on which the Secretary received the complete application and the date on which the Secretary made such decision..